DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9, 15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pulla et al (CA 2553477) .
Regarding Claim 1, Pulla et al teaches a method for positioning an intelligent terminal apparatus (coordinate measuring machine position method and object image transprojection process 800 using system 100; Figs 1,2, 3 A-B and pg 7, ln 18- pg 9, ln 2) comprising the steps of: a) acquiring data points scanned by a position detection device in the intelligent terminal apparatus at the current position of the intelligent terminal apparatus (acquiring coordinate data images, with digital image points, using probe 205 and camera 210 via arm 105 of imaging member 110 from different orientations and perspectives 310, 315 and coordinate data graphic representations is received 840 for processing; Figs 8, 9A and pg11, ln16–pg12, ln29 and pg31, ln9–pg33, ln17, pg 35, ln 13-24); b) converting valid data points into segment features to obtain a first set of segment features corresponding to the current position and converting point features in an established map of the intelligent terminal apparatus into segment features to obtain a second set of segment features corresponding to the established map of the intelligent terminal apparatus (targets 140 image points are validated during imaging and image assessment, then during deconstruction process 845, coordinate data for an object and probe coordinate system is represented as set of points jointed by line segments where each point is associated with a 3D position for the relative location in the target space 125); c) selecting segments having the same position relationship respectively from the first set of segment features and the second set of segment features to form a first candidate subset of the first set of segment features and a second candidate subset of the second set of segment features (transprojection process 835 transforms 3D coordinate to 2D coordinate to associate 2D image coordinate of object with 3D probe coordinate system and the 2D coordinate data then undergoes a reconstruction process 860 wherein the ordered point sets may match (transproject) the image coordinate data to the probe coordinate data); and d) determining a transformation matrix that matches the first candidate subset to the second candidate subset (transformation matrix will relate coordinates of a selected point in coordinate 1 (C1) and coordinate 2 (C2)), and identifying the current position and the orientation angle of the intelligent terminal apparatus in the established map based on the transformation matrix (orientation and position of image acquisition device reflected in C1 of transformation matrix).  
(point p is the first candidate set and transformation matrix C is the coordinate system C1 defined relative to the cardinal system to determine that point p relative to the cardinal system is p’, defined by equation 1; Fig 9 A-B and pg 36, ln 4 – 17); wherein the transformation matrix is represented by a translation vector and a rotation angle (cardinal system C1 is defined in coordinate system with vector and rotation); and the current position and the orientation angle of the intelligent terminal apparatus are identified in the established map based on the translation vector and the rotation angle respectively (point p is defined in coordinate system C1 and point p, relative to cardinal system, is p’ defined based on vector and rotation).  

Regarding Claim 9, Pulla et al teaches a device for positioning an intelligent terminal apparatus (transprojection system 100 includes a computer system 150 and robot arm 105; Figs 1,2, 3 A-B and pg 7, ln 18- pg 9, ln 2) comprising: an acquisition module arranged to acquire data points scanned by a position detection device in the intelligent terminal apparatus at the current position of the intelligent terminal apparatus (acquiring coordinate data images, with digital image points, using probe 205 and camera 210 via arm 105 of imaging member 110 from different orientations and perspectives 310, 315 and coordinate data graphic representations is received 840 for processing; Figs 8, 9A and pg11, ln16–pg12, ln29 and pg31, ln9–pg33, ln17, pg 35, ln 13-24); a conversion module arranged to convert valid (targets 140 image points are validated during imaging and image assessment, then during deconstruction process 845, coordinate data for an object and probe coordinate system is represented as set of points jointed by line segments where each point is associated with a 3D position for the relative location in the target space 125); a selection module arranged to select segments having the same position relationship respectively from the first set of segment features and the second set of segment features to Appln. No.: Not yet AssignedGroup Art Unit: Not yet assignedform a first candidate subset of the first set of segment features and a second candidate subset of the second set of segment features (transprojection process 835 transforms 3D coordinate to 2D coordinate to associate 2D image coordinate of object with 3D probe coordinate system and the 2D coordinate data then undergoes a reconstruction process 860 wherein the ordered point sets may match (transproject) the image coordinate data to the probe coordinate data); and an identification module arranged to determine a transformation matrix that matches the first candidate subset to the second candidate subset (transformation matrix will relate coordinates of a selected point in coordinate 1 (C1) and coordinate 2 (C2)), and identify the current position and an orientation angle of the intelligent terminal apparatus in the established map based on the transformation matrix (orientation and position of image acquisition device reflected in C1 of transformation matrix).
Regarding Claim 15, Pulla et al teaches the device according to claim 9 (as described above), and further teaches wherein given that the first candidate set is 01 and the second candidate set is M1, the transformation matrix C is determined according to the following formula: M1=CxO1 (point p is the first candidate set and transformation matrix C is the coordinate system C1 defined relative to the cardinal system to determine that point p relative to the cardinal system is p’, defined by equation 1; Fig 9 A-B and pg 36, ln 4 – 17); wherein the transformation matrix is represented by a translation vector and a rotation angle (cardinal system C1 is defined in coordinate system with vector and rotation); and the current position and the orientation angle of the intelligent terminal apparatus are identified in the established map based on the translation vector and the rotation angle respectively (point p is defined in coordinate system C1 and point p, relative to cardinal system, is p’ defined based on vector and rotation). 

Regarding Claim 17, Pulla et al teaches an intelligent terminal apparatus (transprojection system 100 includes a computer system 150 and robot arm 105; Figs 1,2, 3 A-B and pg 7, ln 18- pg 9, ln 2) comprising: one or more processors (processor in computer); a storage device for storing one or more programs (memory and storage buffer implemented to store data); wherein the one or more programs when executed by the one or more processors causes the one or more processors to perform the method according to claim 1 (system is performed using a software/hardware image evaluation program and target locator).  

Regarding Claim 18, Pulla et al teaches a storage medium comprising computer executable instructions, wherein the computer executable instructions are configured so as when executed by a computer processor to perform the method according to claim 1 (software/hardware image evaluation program stored on computer to perform method; pg 7, ln 18- pg 9, ln 9).  

Regarding Claim 19, Pulla et al teaches an intelligent terminal apparatus (transprojection system 100 includes a computer system 150 and robot arm 105; Figs 1,2, 3 A-B and pg 7, ln 18- pg 9, ln 2) comprising: a position detection device, and a device for positioning the intelligent terminal apparatus according to claim 9 (sensing and imaging member 110 is connected to arm 105 and includes probe 205, camera 210 and contact sensitive member 215 configured to engage the surface of the object 135 and generate coordinate data).  
Regarding Claim 20, Pulla et al teaches the storage medium according to claim 18 (as described above), and further teaches wherein given that the first candidate set is 01 and the second candidate set is M1, the transformation matrix C is determined according to the following formula: M1=CxO1 (point p is the first candidate set and transformation matrix C is the coordinate system C1 defined relative to the cardinal system to determine that point p relative to the cardinal system is p’, defined by equation 1; Fig 9 A-B and pg 36, ln 4 – 17); wherein the transformation matrix is represented by a translation vector and a rotation angle (cardinal system C1 is defined in coordinate system with vector and rotation); and the current position and the orientation angle of the intelligent terminal apparatus are identified in the established map based on the translation vector and the rotation angle respectively (point p is defined in coordinate system C1 and point p, relative to cardinal system, is p’ defined based on vector and rotation).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pulla et al (CA 2553477) in view of Shimono et al (CN 103659823).
Regarding Claim 2, Pulla et al teaches the method according to claim 1 (as described above), including the acquiring step  (acquiring coordinate data images, with digital image points, using probe 205 and camera 210 via arm 105 of imaging member 110 from different orientations and perspectives 310, 315 and coordinate data graphic representations is received 840 for processing; Figs 8, 9A and pg11, ln16–pg12, ln29 and pg31, ln9–pg33, ln17, pg 35, ln 13-24) and carrying out the steps a)-d) (as described above). 
Pulla et al does not teach detecting a state of a suspension system in the intelligent terminal apparatus; and carrying out the steps a)-d), if there is a record showing that the suspension system in the intelligent terminal apparatus was in a deployed state, and the suspension system is currently in a retracted state.  
Shimono et al is analogous art pertinent to the problem solved in this application including detecting a state of a suspension system in the intelligent terminal apparatus; and if there is a record showing that the suspension system in the intelligent terminal apparatus was in a deployed state and the suspension system is currently in a retracted state (robot arm 24 can be in a suspension state and can detect the distance to  workpiece 200 using irradiation unit 25 and camera 26 and can thereby determine whether or not arm is in a deployed state; Figs 1 and 2 and ¶ [0054]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Pulla et al with Shimono et al including detecting a state of a suspension system in the intelligent terminal apparatus; and if there is a record showing that the suspension system in the intelligent terminal apparatus was in a deployed state and the suspension system is currently in a retracted state. By detecting the state of the suspension system the robot arm can effectively and efficiently operate for workpiece transfer, as recognized by Shimono et al (¶ [0007]).

Regarding Claim 10, Pulla et al teaches the device according to claim 9 (as described above), including the acquisition module configured to be initiated to acquire the data points scanned by the position detection device in the intelligent terminal apparatus at the current position of the intelligent terminal apparatus  (acquiring coordinate data images, with digital image points, using probe 205 and camera 210 via arm 105 of imaging member 110 from different orientations and perspectives 310, 315 and coordinate data graphic representations is received 840 for processing; Figs 8, 9A and pg11, ln16–pg12, ln29 and pg31, ln9–pg33, ln17, pg 35, ln 13-24).
Pulla et al does not teach a detection module arranged to detect the state of a suspension system in the intelligent terminal apparatus, and record a deployed state if the suspension system is deployed; and when the detection module records the deployed state of the suspension system and the current state of the suspension system is detected as retracted.  
Shimono et al is analogous art pertinent to the problem solved in this application including a detection module arranged to detect the state of a suspension system in the intelligent terminal apparatus, and record a deployed state if the suspension system is deployed; and when the detection module records the deployed state of the suspension system and the current state of the suspension system is detected as retracted (robot arm 24 can be in a suspension state and can detect the distance to  workpiece 200 using irradiation unit 25 and camera 26 and can thereby determine whether or not arm is in a deployed state; Figs 1 and 2 and ¶ [0054]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Pulla et al with Shimono et al including a detection module arranged to detect the state of a suspension system in the intelligent terminal apparatus, and record a deployed state if the suspension system is deployed; and when the detection module records the deployed state of the suspension system and the current state of the suspension system is detected as retracted. By detecting the state of the suspension system the robot arm can effectively and efficiently operate for workpiece transfer, as recognized by Shimono et al (¶ [0007]).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pulla et al (CA 2553477) in view of Wicks et al (CN 106573381).
Regarding Claim 6, Pulla et al teaches the method according to claim 1 (as described above).
Pulla et al does not teach wherein the valid data points are converted into segment features by Hough transformation, and the point features in the established map of the intelligent terminal apparatus are converted into segment features by Hough transformation.  
Wicks et al is analogous art pertinent to the problem solved in this application including wherein the valid data points are converted into segment features by Hough transformation, and the point features in the established map of the intelligent terminal apparatus are converted into segment features by Hough transformation (robot method includes imaging objects and applying Hough transformation) to identify the features of the object through segmentation; ¶ [0081]-[0084], [0140]-[0145]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Pulla et al with Wicks et al including wherein the valid data points are converted into segment features by Hough transformation, and the point features in the established map of the intelligent terminal apparatus are converted into segment features by Hough transformation. By selecting segments, the robot can identify objects of interest within the work area and efficiently and effectively move the box, as recognized by Wicks et al (¶ [0143]).

Regarding Claim 14, Pulla et al teaches the device according to claim 9 (as described above).
Pulla et al does not teach wherein the conversion module is configured to convert the valid data points in the data points into segment features by Hough transformation, and convert the point features in the established map of the intelligent terminal apparatus into segment features by Hough transformation.  
Wicks et al is analogous art pertinent to the problem solved in this application including wherein the conversion module is configured to convert the valid data points in the data points into segment features by Hough transformation, and convert the point features in the established map of the intelligent terminal apparatus into segment features by Hough transformation (robot method includes imaging objects and applying Hough transformation) to identify the features of the object through segmentation; ¶ [0081]-[0084], [0140]-[0145]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Pulla et al with Wicks et al including wherein the conversion module is configured to convert the valid data points in the data points into segment features by Hough transformation, and convert the point features in the established map of the intelligent terminal apparatus into segment features by Hough transformation. By selecting segments, the robot can identify objects of interest within the work area and efficiently and effectively move the box, as recognized by Wicks et al (¶ [0143]).

Allowable Subject Matter
Claims 3-5, 8, 11-13, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 3, the prior art fails to teach, disclose or suggest: 
when the position relationship between a first segment and a second segment in the first set of segment features being identical with the position relationship between a third segment and a fourth segment in the second set of segment features, selecting the first segment and the second segment from the first set of segment features and putting them into the first candidate subset of the first set of segment features, and selecting the third segment and the fourth segment from the second set of segment features and putting them into the second candidate subset of the second set of segment features.  
Claims 4 and 5 are dependent upon Claim 3 and are therefore allowable for the same reason.
Regarding Claim 8, the prior art fails to teach, disclose or suggest: 
performing at least two passes of iteration by using initial values of the translation vector and the rotation angle as iteration initial values, calculating an error E= ‖M1-C x O1󠅧‖ 2 for each pass of iteration, and obtaining an optimal solution of the transformation matrix C when the error E is minimum.  
Regarding Claim 11, the prior art fails to teach, disclose or suggest: 
segment selection sub-module arranged to select a first segment and a second segment from the first set of segment features and put them into the first candidate subset of the first set of segment features, and select a third segment and a fourth segment from the second set of segment features and put them into a second candidate subset of the second set of segment features, if the position relationship between the first segment and the second segment in the first set of segment features is identical with the position relationship between the third segment and the fourth segment in the second set of segment features.  
Claims 12 and 13 are dependent upon Claim 11 and are therefore allowable for the same reason.
Regarding Claim 16, the prior art fails to teach, disclose or suggest: 
performing at least two passes of iteration by using initial values of the translation vector and the rotation angle as iteration initial values, calculating an error E= ‖M1-C x O1󠅧‖ 2 for each pass of iteration, and obtaining an optimal solution of the transformation matrix C when the error E is minimum.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shamilian et al (JP 2016076248) teaches a proximity sensor for a mobile robot including a suspension with sensors that can detect the deployed and retracted positions. 
Lu et al (CA 2705731) teaches a method and system for automatic segmentation of MRI and incorporates transformation matrix analysis.
Yamauchi (US PG PUB 2007/0156286) teaches a mobile robot and system to operate that employs a Hough transform technique to identify linear features in its environment and then aligns itself within the environmental axis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667